                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                            8
                                                                 Attorneys for The Bank of New York Mellon fka
                                                            9    The Bank of New York, as Trustee for the
                                                                 Certificateholders of CWALT, Inc., Alternative
                                                            10   Loan Trust 2005-57CB, Mortgage Pass-Through
                                                                 Certificates, Series 2005-57CB
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                               UNITED STATES DISTRICT COURT
AKERMAN LLP




                                                            13                                       DISTRICT OF NEVADA
                                                            14
                                                                 THE BANK OF NEW YORK MELLON FKA                  Case No. 2:16-cv-01773-RFB-GWF
                                                            15   THE BANK OF NEW YORK, AS TRUSTEE
                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                            16   CWALT, INC., ALTERNATIVE LOAN TRUST              STIPULATION AND ORDER FOR
                                                                 2005-57CB, MORTGAGE PASS-THROUGH                 EXTENSION OF TIME TO FILE
                                                            17   CERTIFICATES, SERIES 2005-57CB,                  RESPONSE      TO     CASCADE
                                                            18                                                    HOMEOWNERS ASSOCIATION, INC.'S
                                                                                        Plaintiff,                MOTION FOR SUMMARY JUDGMENT
                                                            19   vs.
                                                                                                                  (FIRST REQUEST)
                                                            20   ABSOLUTE COLLECTION SERVICES, LLC;
                                                                 ITHACA FALLS TRUST; CAPE JASMINE CT.
                                                            21   TRUST;        CASCADE     HOMEOWNERS
                                                                 ASSOCIATION, INC.; DOE INDIVIDUALS I-
                                                            22   X, inclusive, and ROE CORPORATIONS I-X,
                                                                 inclusive,
                                                            23
                                                                                        Defendants.
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                 {42766695;1}
                                                                 48742322;1
                                                            1             The Bank of New York Mellon fka The Bank of New York, as Trustee for the

                                                            2    Certificateholders of CWALT, Inc., Alternative Loan Trust 2005-57CB, Mortgage Pass-Through

                                                            3    Certificates, Series 2005-57CB (BoNYM), Cascade Homeowners Association, Inc. (Cascade),

                                                            4    Absolute Collection Services, LLC (Absolute), Ithaca Falls Trust (Ithaca), and Cape Jasmine Ct

                                                            5    Trust (Jasmine), hereby stipulate and agree that the parties shall have an additional thirty (30) days,

                                                            6    up to and including June 6, 2019, to file a response to Cascade's motion for summary judgment,

                                                            7    which is currently due on May 7, 2019, pursuant to ECF No. 31. Cascade's motion for summary

                                                            8    judgment was filed on April 16, 2019.
                                                            9    . . .

                                                            10   . . .
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   . . .
                      LAS VEGAS, NEVADA 89134




                                                            12   . . .
AKERMAN LLP




                                                            13   . . .

                                                            14   . . .

                                                            15   . . .

                                                            16   . . .

                                                            17   . . .

                                                            18   . . .

                                                            19   . . .

                                                            20   . . .

                                                            21   . . .

                                                            22   . . .

                                                            23   . . .

                                                            24   . . .

                                                            25   . . .

                                                            26   . . .

                                                            27   . . .

                                                            28   . . .
                                                                 {42766695;1}                                    2
                                                                 48742322;1
                                                            1             This is the parties' first request for an extension of this deadline, and is not intended to cause

                                                            2    any delay or prejudice to any party. The request is being made to allow the parties to resolve a

                                                            3    discovery dispute between BoNYM and Ithaca Falls Trust.

                                                            4             DATED this 3rd day of May, 2019.

                                                            5
                                                                 AKERMAN LLP                                             BOYACK ORME & ANTHONY
                                                            6
                                                                 /s/Natalie L. Winslow_________________                  /s/Colli C. McKiever_________________
                                                            7    DARREN T. BRENNER, ESQ.                                 EDWARD D. BOYACK, ESQ.
                                                                 Nevada Bar No. 8386                                     Nevada Bar No. 5229
                                                            8    NATALIE L. WINSLOW, ESQ.                                COLLI C. MCKIEVER, ESQ.
                                                                 Nevada Bar No. 12125                                    Nevada Bar No. 13724
                                                            9    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088                                    7432 W. Sahara Avenue, Suite 101
                                                            10   1635 Village Center Circle, Suite 200                   Las Vegas, NV 89117
                                                                 Las Vegas, NV 89134
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                   Attorneys     for    Cascade     Homeowners
                                                                 Attorneys for The Bank of New York Mellon fka Association, Inc.
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 The Bank of New York, as Trustee for the
AKERMAN LLP




                                                            13   Certificateholders of CWALT, Inc., Alternative
                                                                 Loan Trust 2005-57CB, Mortgage Pass-Through
                                                            14   Certificates, Series 2005-57CB
                                                                 ABSOLUTE COLLECTION SERVICES, LLC               LAW OFFICE OF MICHAEL F. BOHN, ESQ.,
                                                            15
                                                                                                                 LTD.
                                                            16   /s/Shane D. Cox_______________________
                                                                 SHANE D. COX, ESQ.                              /s/Michael F. Bohn_______________________
                                                            17   Nevada Bar No. 13852                            MICHAEL F. BOHN, ESQ.
                                                                 7485 W. Azure Drive, Suite 129                  Nevada Bar No. 1641
                                                            18   Las Vegas, NV 89130                             ADAM R. TRIPPIEDI, ESQ.
                                                                                                                 Nevada Bar No. 12294
                                                            19
                                                                 Attorneys for Absolute Collection Services, LLC 2260 Corporate Circle, Suite 480
                                                            20                                                   Henderson, NV 89074

                                                            21                                                           Attorneys for Ithaca Falls Trust & Cape
                                                                                                                         Jasmine Ct Trust
                                                            22
                                                                                                                  ORDER
                                                            23

                                                            24            IT IS SO ORDERED:
                                                                                                           ________________________________
                                                            25                                           _________________________________________
                                                                                                          RICHARD F. BOULWARE, II
                                                                                                         UNITED
                                                                                                          UNITED STATES  DISTRICT
                                                                                                                    STATES          COURT
                                                                                                                             DISTRICT      JUDGE
                                                                                                                                        JUDGE
                                                            26

                                                            27                                            DATED this 6th day of May, 2019.
                                                                                                         DATED: _________________________________
                                                            28
                                                                 {42766695;1}                                       3
                                                                 48742322;1
